DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because the scope is unclear. Specifically, the claims recites a coating on “at least one” of the major surfaces which allows for a coating on only one (one coating) or both surfaces (i.e. two coatings). However, the claim then recites an 
For examination, if the prior art teaches a coating on each surface (two coatings), as long as one of the two coatings has an ionomeric layer and second substrate thereon, the claim is considered to be met.
Claims 2-8 are rejected for being dependent on claim 1 above.
Claims 3, 6-7 and 8 are also rejected because they recite “the coating” but given that claim 1 allows for more than one coating due to the “on at least one surface” language, it is unclear if two coatings are present, which coating is “the coating” in these claimed referring to. Is it referring to only one, is it referring to both coatings if two are present?
	Claim 4 is also rejected because it recites the substrate of claim 1 comprises float glass but given that claim 1 now recites two substrates, it is unclear which of the two substrates claim 4 is attempting to limit. 
	For examination, as long as one of the substrate from claim 1 meets the requirements of claim 4, the claim is met.
	Claims 5-8 are rejected for being dependent on claim 4 above.
	Claim 8 is rejected because the scope is unclear. Specifically, claim 8 require two coatings, however, given that claim 1 recites a second substrate and an ionomeric layer on the coating, is claim 8 now requiring two second substrates and two ionomeric layers 
	For examination, as long as one of the two coatings of claim 8 has an ionomeric layer and second substrate thereon as required by claim 1, the claim is considered to be met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claim 1-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (US Pub 20070111012) in view of Hayes (US Pub 20100112354)
Regarding claim 1-3: Rimmer teaches a coated substrate comprising the following 
			Glass/interlayer/Glass (see Rimmer’s claim 29)
wherein one of the glasses is a dual coated sheet according to their invention (see Rimmer’s claim 29). As Rimmer’s dual coated sheet has the structure photocatalytic coating/glass/functional coating (see 0012-0015, Examples) wherein the photocatalytic coating should form the exterior surface of a laminate (see 0015). This teaching will provide Rimmer with the following.


Rimmer’s functional coating includes a coating directly on the glass (first light transmissive substrate) comprising a metal oxide and having a thickness as claimed (see TiO2 on tin side in Examples). This will provide Rimmer with the following,

Photocatalytic exterior coating/glass (first light transmissive substrate)/metal oxide coating with a thickness as claimed/interlayer/glass (second light transmissive substrate)

Although Rimmer may not explicitly recite “adhesion promoter”, given that Rimmer’s coating is an intervening coating between the glass surface and another layer and there is no teaching that the overlying layers will spontaneously separate, one having ordinary skill would reasonably conclude Rimmer’s metal oxide coating to have some degree of adhesion promoting no matter how negligible. Additionally, as the metal oxide in Rimmer’s coating is TiO2 which is the same as Applicants’, one having ordinary skill would also reasonably conclude them to meet the “adhesion promoter” limitation absent an evidentiary showing to the contrary (MPEP 2112).
As shown above, Rimmer includes an interlayer between the metal oxide coating and second transmissive substrate but they do not teach the presence of an ionomeric layer. However, Rimmer does not exclude such a material and only generally teach a glass laminate for building glazings, etc.

This modification will provide Rimmer with the following,

Photocatalytic exterior coating/glass (first light transmissive substrate)/metal oxide coating with a thickness as claimed/ionomeric layer /glass (second light transmissive substrate)

Regarding claims 4-5 and 7: Rimmer’s first transmissive substrate is float glass having an air and tin major surface wherein the metal oxide coating is on the tin side (see Examples). 
Regarding claim 8: As shown above, Rimmer’s first transmissive substrate has a metal oxide coating, which is on the tin side of the glass (see examples), and a photocatalytic exterior coating, which is on the air side (Examples). 
The photocatalytic coating is a metal oxide coating having a thicknesses as required by claim 1. Although Rimmer may not explicitly recite “adhesion promoter”, given that Rimmer’s photocatalytic coating is of a metal oxide which is the same as Applicants (compare Rimmer’s examples with Applicants’ claim 2), one having ordinary skill would also reasonably conclude them to meet the “adhesion promoter” limitation absent an evidentiary showing to the contrary (MPEP 2112).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (US Pub 20070111012) and Hayes (US Pub 20100112354) as applied to claim 1, in view of Volpp (US Pub 20080210287). 
As discussed above, Rimmer teaches the following,
Photocatalytic exterior coating/glass (first light transmissive substrate)/metal oxide coating with a thickness as claimed/ionomeric layer /glass (second light transmissive substrate)
The interior surface of the first glass in which the metal oxide layer is coated is a tin side and not an air side, however, this is considered to be merely rearrangement of Rimmer’s glass orientation (i.e. making the tin side be the external surface of the glass with the interior surface being the air side instead of the air side being the external surface and the tin side being interior surface) which has been held by the courts to not provide patentable weight (MPEP 2144.04).
Additionally, as Volpp teaches that it is common and well known in the art to make laminated glass orientations with tin side being the external surface of the glass and the air side being the interior surface instead of the air side being the external surface and the tin side being the bottom surface and even suggest that the orientation affects how easily the laminate breaks due to an external force (See 0129-0131 and Fig 
	The above modification will provide Rimmer with the following.
Photocatalytic exterior coating/(tin side) glass first light transmissive substrate (air side)/metal oxide coating with a thickness as claimed/ionomeric layer /glass (second light transmissive substrate)

Response to Arguments
Applicant’s arguments filed July 16, 2021 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784